internal_revenue_service p o box cincinnati oh release number release date date date legend y individual z state dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program to e e e assist an undergraduate or graduate student to pursue his or her education for a maximum of four years recognize scholastic achievement and honor y for whom your chapter is named the scholarship will be awarded to a native-born or naturalized american student who meets any one of the following four sets of criteria letter catalog number 58263t an criteria a e e has graduated from an accredited z high school with at least a cpa weighted or un-weighted and has been accepted by or is a full-time_student in good standing at an accredited college or university note the applicant may currently be in process of applying to college but must be accepted by an accredited college or university by the time the scholarship is awarded criteria b e is attending on a full-time basis an accredited college or university for an undergraduate degree b a or b s maintaining at least a overall average criteria c e is attending on a full-time basis a graduate or professional school eg medical law public health or graduate school maintaining at least a overall average criteria d e e has graduated from an accredited college or university with at least a average and has been accepted to a full-time graduate program at an accredited university for an advanced degree if the applicant is attending college or graduate school at the time the scholarship is awarded he or she must provide a certified transcript from the college or university at the time of application and each semester thereafter until graduation showing that a gpa has been maintained each semester you have currently set_aside at least dollar_figure annually for awards and will determine year to year the number of recipients if the applicant has graduated from college with an overall gpa of at the time of application and is planning to attend graduate school he or she must submit to the scholarship committee chair the following e e e acertified final transcript from the college or university from which he or she obtained a bachelor’s degree documentation of acceptance to an accredited graduate or professional school program and ongoing certified transcripts each semester documenting maintenance of full- time status and an average gpa proof of united_states citizenship must be submitted a copy of either an official birth certificate or a copy of a u s passport is acceptable upon awarding the scholarship funding will be renewed annually until the recipient's graduation from college for a maximum of four years provided he or she meets the ongoing requirements as described above if the recipient graduates from an letter catalog number 58263t - undergraduate college or university but has part of the four year award remaining the unused funding may be applied to an accredited graduate program as described above potential recipients must submit e acompleted application a short paragraph on y high school college or graduate school transcripts a personal statement about community service and its meaning to them letter of recommendation from one of your chapter members a teacher coach school official or job supervisor in addition an applicant will have an interview with members of your scholarship committee funds are paid directly to the attended institution and recipients must provide transcripts confirming continued eligibility if terms are violated the recipient will lose eligibility basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
